(after stating the facts as above). The legal effect of the instruction, complained of is to declare that it is a violation of the statute requiring railway companies to redeem unused tickets where a ticket agent of the selling company does not return *Page 1051 
the amount of the fare to the holder of such unused ticket immediately on his presentation of the ticket for redemption. As to whether there was error in giving the charge must be considered from the viewpoint of there being testimony going to show that the appellant had provided the channel or process of redemption of unused tickets to be by the local ticket agent forwarding the unused ticket to the auditor of the company, who would send a cash slip to the ticket agent, and the money would then be paid by the local agent to the holder. Article 1527 of the Penal Code of 1911 imposes the duty upon all railroad companies in this state "to provide for the redemption" from the holder of the whole or any part of an unused ticket that may have been sold by the company or its authorized agent. Article 1528 makes it the duty of the holder of such unused ticket, as a condition precedent to any right to redeem, to present such ticket or parts unused for the purpose of redemption to the company selling, or to any of its authorized agents, within a time not exceeding ten days after the right to use said ticket has expired. And article 1529 provides:
"Any railroad company or receiver or trustee of such railroad company over or on which said ticket may be used, which shall refuse or fail to redeem the whole or any part or coupon of any ticket or tickets, when presented, shall forfeit to the holder thereof a sum not less than one hundred dollars nor more than five hundred dollars, recoverable in any court of competent jurisdiction."
It is not doubted that by the terms of articles 1527 and 1528 there is created the obligation on the part of the railway company to make a refund of the purchase money of such of its unused tickets as are actually presented to it by the holders for redemption before a period of ten days after the right to use such tickets has expired. But neither of the two articles mentioned provides the particular channel or processes of disbursement that the company shall employ. By article 1527 the railway company is only required "to provide for the redemption" to the holder of such unused ticket that may be presented. The language would seem to express the intention to leave to the railway company the right to provide a channel or employ processes of disbursement most orderly to it. And the language of article 1529 is consistent with the intention expressed in article 1527, and not a limitation upon the authority conferred upon the company to adopt a particular channel or employ a particular reasonable process for the purposes of redemption to the holders of such unused tickets most orderly to it. The clause "when presented," as used in article 1529, reasonably introduces into the meaning of the sentence the idea of the fact of presentation rather than the time of presentation of the unused ticket. Hence the clause "when presented," being a conditional adverbial clause modifying the verbal phrase "refuses or fails to redeem," is equivalent to "in case it is presented," or "on condition that It be presented." In this construction the right of the holder of an unused ticket presenting it to a local agent for the purpose of having a refund of the fare made to him by the company would be to have return of the fare made with reasonable dispatch through the usual processes of disbursement employed by the particular company. The holder of the ticket would not be entitled to have return of the fare made by the local agent "then and there" on presentation of the ticket, regardless of the processes for disbursement employed by the particular company for the especial purposes of redemption. And the railway company having, by the terms of the act, the right to redeem an unused ticket through the processes of disbursement employed by the particular company to accomplish the purposes of the law, such company would not be acting in violation of the statute, subjecting it to the damages specified, in offering or undertaking to redeem an unused ticket actually presented to it for redemption by the holder within the ten days required, through the usual processes of disbursement employed by the particular company Hence we conclude that giving the special charge constitutes, in view of the agent's testimony, reversible error.
Under the third assignment several propositions are made and argued. As there was no bill of exception preserved to the charge, as required by the latest law, we are without authority to consider the assignment and the propositions thereunder. Railway Co. v. Wadsack, 166 S.W. 42; Railway Co. v. Galloway, 165 S.W. 546. We are not unmindful of the decision in Railway Co. v. Mahaffey, 98 Tex. 392, 84 S.W. 646; but we assume, without any express ruling, that the Legislature properly re-enacted the statute in 1911.
We suggest that the ruling here necessitates the ruling that the first and second assignments present error and in view of another trial can be remedied.
The judgment is reversed and the cause remanded.